April 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         HELEN MAYFIELD, Appellant

NO. 14-12-00308-CV                          V.

                         HARRIS COUNTY, Appellee
                     ________________________________

       This cause, an appeal from an order sustaining a contest to appellant’s
affidavit of indigence signed March 19, 2012, was heard on the transcript of the
record. We have inspected the record and find that the trial court erred in
sustaining the contest. We therefore order the judgment signed March 19, 2012,
REVERSED and RENDER judgment that appellant is entitled to proceed in her
appeal from the summary judgment signed December 12, 2011, without the
advance payment of costs.
      We further order this decision certified below for observance.